DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the functional unit is an air purification device, an air heating device, an air-cooling device, an air dehumidification device, and a vacuum cleaner device.” This limitation appears to state that the functional unit is all of the devices listed when the specification appears to support the functional unit being one of these devices. For examination purposes, claim 10 will be interpreted as “the functional unit (206) is one of an air purification device, an air heating device, an air-cooling device, an air dehumidification device, and a vacuum cleaner device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0226717 (Herman hereinafter) in view of US 20170234330 (Kelaher hereinafter).
Regarding claim 1,  Herman teaches a supply air device (Abstract and ¶ 1) that discloses a volume-adjustable air chamber (Figures 2 and 3 with ¶ 50), comprising: an inlet structure (Inlet at 3 in Figures 2 and 3); an outlet structure (Outlet at 4), wherein an air chamber space being formed between the inlet structure and the outlet structure (Chamber 2), and a deflector structure for adjusting pressure or direction of airflow being arranged on the outlet structure (Structure of 14/30); and an adjustment unit used to adjust an inlet-outlet distance between the inlet structure and the outlet structure for adjusting an air chamber volume of the adjustable air chamber (Actuator Device 18 per ¶ 50); and an airflow-generating unit (Inherent fan arranged upstream of the inlet 3)
Herman is silent with respect to the airflow generating device being arranged in the volume-adjustable air chamber and used to generate the airflow introduced from the inlet structure into the air chamber space and exhausted from the outlet structure.
However, Kelaher teaches a fan noise reduction system hat discloses an airflow generating device being arranged in the volume-adjustable air chamber and used to generate the airflow introduced from the inlet structure into the air chamber space and exhausted from the outlet structure (Figure 1A with fan 20 feeding the inlet at the outlet 22 of the fan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the fan of Kelaher at the inlet structure of Herman since it has been held that rearranging parts of invention involves only routine skill int eh art. In re Japikse, 86 USPQ 70. 
Regarding claim 2, Herman’s modified teachings are described above in claim 1 where the combination of Herman and Kelaher would further disclose a control unit electrically connected to the airflow-generating unit and the adjustment unit (¶ 50 of Herman details a controller for the actuator device 18), the control unit is configured to control the adjustment unit to stretch the inlet-outlet distance for increasing the air chamber volume to improve a noise level caused by the airflow when a rotation rate of the airflow-generating unit speeds up (¶ 50 would adapt the size of the chamber for the increased noise created by a faster fan speed), control the adjustment unit to shrink the inlet-outlet distance for reducing the air chamber volume to aggrandize the pressure and speed of the airflow when a rotation rate of the airflow-generating unit slows down (Controller of Herman is fully capable of reduce the chamber size during a slow down of the fan speed).
Regarding claim 3, Herman’s modified teachings are described above in claim 2 where the combination of Herman and Kelaher would further disclose that the adjustment unit (Herman 18) is a screw structure device, a belt driving device or a pneumatic telescopic rod device (Herman ¶ 50 describes 18 as using a nut and shaft which implies a screw structure); the airflow-generating unit is a fan device (Fan of Kelaher).
Regarding claim 4, Herman’s modified teachings are described above in claim 2 but are silent with respect to the inlet structure is fixedly arranged (Inlet 3 of Herman), and the adjustment unit is connected to the outlet structure and used to move the outlet structure for adjusting the inlet-outlet distance (Under the broadest reasonable interpretation, the structure of 14/30  of Herman is on the outlet structure end and 18 will control the set distances).
Regarding claim 6, Herman’s modified teachings are described above in claim 2 where the combination of Herman and Kelaher would further disclose that the deflector structure comprises a plurality of holes or stereo deflectors (Figures 2 and 3 of Herman with holes in 14 and openings at 15 within 16 seen in Figure 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0226717 (Herman) in view of US 2017/0234330 (Kelaher) and further in view of EP 0186268 (Giles hereinafter).
Regarding claim 5, Herman’s modified teachings are described above in claim 2 where the combination of Herman and Kelaher but are silent with respect that the outlet structure is fixedly arranged, and the adjustment unit is connected to the inlet structure and used to move the inlet structure for adjusting the inlet-outlet distance.
However, Giles teaches an air handling system that discloses the use of a flow restrictor on the inlet side of the pumping system (Figures 1 and 2, with Column 5 Lines 9-65 detail the body 5 and how the function is similar to Herman). The resultant combination would place the adjustment unit of Herman on the inlet side of the fan such that the outlet structure is fixedly arranged, and the adjustment unit is connected to the inlet structure and used to move the inlet structure for adjusting the inlet-outlet distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the adjusting unit of Herman with the teachings of Giles since it has been held that rearranging parts of an invention only requires routine skill in the art, In re Japikse, 86 USPQ 70. 
Claims 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0226717 (Herman) in view of US 2017/0234330 (Kelaher) and further in view of US 2018/0310434 (Young hereinafter).
Regarding claim 7, Herman’s modified teachings are described above in clam 2 but are silent with respect to a storage unit electrically connected to the control unit, where in the storage unit is records a mapping relationship between a plurality of rotation rate configurations for the airflow-generating unit and a plurality of movement distances for the adjustment unit; the control unit further comprising an adjustment control module, the adjustment control module is configured to select one of the movement distances based on the mapping relationship and the rotation rate configuration currently used by the airflow-generating device, and control the adjustment unit to adjust the inlet-outlet distance based on the movement distance being selected.
However, Young teaches a fan system with dynamic positioning that discloses a controller with an inherent storage unit (Controller part of 60 in Figure 4 with CPU 62 and memory 64 and control scheme per ¶ 18-20 and 33-37); wherein the storage unit records a mapping relationship between a plurality of rotation rate configurations for the airflow-generating unit and a plurality of movement distances for the adjustment unit (¶ 36 where the adjustments are tied to sensor inputs from the microphone as well as further sensors regarding fan speed and air temperatures). The resultant combination would be such that the control unit further comprising an adjustment control module, the adjustment control module is configured to select one of the movement distances based on the mapping relationship and the rotation rate configuration currently used by the airflow-generating device, and control the adjustment unit to adjust the inlet-outlet distance based on the movement distance being selected (¶ 18-20 and 33-37 detail the various operations where the sensed data is input into the controller and if an adjustment is required then the controller will output a control signal to alter the location of the fans and when the teachings of Young are implemented into Herman, the alterations would change the distance of the inlet-outlet distance component 30 via 18 in Herman). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Herman with the controller and sensing design of Young to allow for the actuation of 18 in Herman to be based off multiple sensed parameters and allow for the controller to keep a stored cache of values for quicker adjustments. 
Regarding claim 8, Herman’s modified teachings are described above in claim 2 where Herman would further disclose  a sensing unit electrically connected to the control unit (Herman ¶ 50 details the use of a sensor arrangement with the controller),; the control unit (200) further comprises a module of optimizing performance or a module of optimizing noise reduction (Herman ¶ 52 with the controller of ¶ 50 is designed to minimize the noise).
Herman is silent with respect to wherein the sensing unit is arranged on the outlet structure and used to sense a wind speed reading value or an air pressure reading value of the airflow flowing through the outlet structure or sense a noise reading value of the airflow flowing through the outlet structure; the module of optimizing performance is configured to retrieve the wind speed reading values or an air pressure reading values continuously from the sensing unit and control the adjustment unit to stretch or shrink the inlet-outlet distance until the wind speed reading value is matched with a wind speed threshold condition or the air pressure reading value is matched with an air pressure threshold condition; the module of optimizing noise reduction is configured to retrieve the noise reading values continuously from the sensing unit and control the adjustment unit to stretch or shrink the inlet-outlet distance until the noise reading value is matched with a noise threshold condition.
However, Young teaches a fan system with dynamic positioning that discloses a sensing unit is arranged on the outlet structure and used to sense a wind speed reading value or an air pressure reading value of the airflow flowing through the outlet structure or sense a noise reading value of the airflow flowing through the outlet structure (¶ 18-20 and 33-37, particularly ¶ 36 details the use of a microphone for detecting a noise reading value while additionally disclosing the use of sound pressure sensed which can be viewed as air pressure [¶ 20]); the module of optimizing performance is configured to retrieve the wind speed reading values or an air pressure reading values continuously from the sensing unit and control the adjustment unit to stretch or shrink the inlet-outlet distance until the wind speed reading value is matched with a wind speed threshold condition or the air pressure reading value is matched with an air pressure threshold condition (Resultant of the combination of Herman and Young where the controller of Herman will sense the air pressure/sounds taught by Young to adjust the inlet-outlet distance by adjusting 14/30 of Herman); the module of optimizing noise reduction is configured to retrieve the noise reading values continuously from the sensing unit and control the adjustment unit to stretch or shrink the inlet-outlet distance until the noise reading value is matched with a noise threshold condition (Resultant of the combination of Herman and Young where the controller of Herman will sense the air pressure/sounds taught by Young to adjust the inlet-outlet distance by adjusting 14/30 of Herman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Herman with the controller and sensing design of Young to allow for the actuation of 18 in Herman to be based off multiple sensed parameters and allow for the controller to keep a stored cache of values for quicker adjustments.
Regarding claim 11, Herman’s modified teachings are described above in claim 1 where Herman further discloses a method of operation (¶ 50) but are silent with respect to the following steps: a) detecting a rotation rate of the airflow-generating unit (202); b) retrieving a movement distance corresponding to the rotation rate currently changed of the airflow-generating unit (202) when the rotation rate of the airflow-generating unit (202) is changed; and c) controlling the adjustment unit (201) to stretch or shrink the inlet-outlet distance based on the movement distance, wherein the inlet-outlet distance is stretched when the rotation rate of the airflow-generating unit (202) speeds up for increasing the air chamber volume to improve the noise level caused by the airflow, the inlet-outlet distance is shrunk when the rotation rate of the airflow-generating unit (202) slows down for reducing the air chamber volume to aggrandize the 25 pressure and speed of the airflow.
However, Young teaches a fan system with dynamic positioning that would disclose the steps of detecting a rotation rate of the airflow-generating unit (¶ 18-20 and 33-37, particularly ¶ 36 where the control method would be looped such that the detected and set fan speed would be had); retrieving a movement distance corresponding to the rotation rate currently changed of the airflow-generating unit when the rotation rate of the airflow-generating unit is changed (¶ 36 with the control loop determining the readjusting position after the new speeds are set at the end of the prior loop); and the resultant combination into Herman/Kelaher would teach controlling the adjustment unit to stretch or shrink the inlet-outlet distance based on the movement distance (Controller of Herman as modified by the sensing of Young), wherein the inlet-outlet distance is stretched when the rotation rate of the airflow-generating unit speeds up for increasing the air chamber volume to improve the noise level caused by the airflow (Herman ¶ 50 would adapt the size of the chamber for the increased noise created by a faster fan speed), the inlet-outlet distance is shrunk when the rotation rate of the airflow-generating unit slows down for reducing the air chamber volume to aggrandize the pressure and speed of the airflow (Controller of Herman, per the teachings of Young, is fully capable of reduce the chamber size during a slowdown of the fan speed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Herman with the controller and sensing design of Young to allow for the actuation of 18 in Herman to be based off multiple sensed parameters and allow for the controller to keep a stored cache of values for quicker adjustments. 
Regarding claim 12, Herman’s modified teachings are described above in claim 11 where the combination of Herman, Kelaher, and Young would further disclose that step b) comprises following steps: b1) retrieving a mapping relationship between a plurality of rotation rate configurations for the airflow-generating unit and a plurality of movement distances for the adjustment unit (Young ¶ 36 details the various stored relationships for the distances to be altered); and b2) selecting one of the movement distances based on the mapping relationship and the rotation rate configuration currently used by the airflow-generating device (¶ 36 of Young).
Regarding claim 13, Herman’s modified teachings are described above in claim 11 where the combination of Herman, Kelaher, and Young would further disclose the following steps: d1) retrieving wind speed reading values or an air pressure reading values at the outlet structure continuously from a sensing unit arranged on the outlet structure (Microphone and air pressure sensors of Young per ¶ 18-20 and 33-39); and d2) controlling the adjustment unit to stretch or shrink the inlet-outlet distance until the wind speed reading value is matched with a wind speed threshold condition or the air pressure reading value is matched with an air pressure threshold condition (¶ 36-39 of Young as implemented into the controller of Herman to actuate 18 as desired until the wanted sounds levels are achieved).
Regarding claim 14, Herman’s modified teachings are described above in claim 11 where the combination of Herman, Kelaher, and Young would further disclose the step: e1) retrieving noise reading values at the outlet structure continuously from a sensing unit (203) arranged on the outlet structure (Microphone and air pressure sensors of Young per ¶ 18-20 and 33-39); and e2) controlling the adjustment unit to stretch or shrink the inlet-outlet distance until the noise reading value is matched with a noise threshold condition (¶ 36-39 of Young as implemented into the controller of Herman to actuate 18 as desired until the wanted sounds levels are achieved).
Regarding claim 15, Herman’s modified teachings are described above in claim 11 where the combination of Herman, Kelaher, and Young would further disclose a step f) controlling the adjustment unit to discontinue adjusting the inlet-outlet distance when any abnormal situation is detected during the inlet-outlet distance adjustment by the adjustment unit (Young ¶ 38, under the broadest reasonable interpretation, the inability for the controller to optimize the system would constitute an abnormal situation and the user adjustments would discontinue the controller altering the inlet/outlet distances). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0226717 (Herman) in view of US 2017/0234330 (Kelaher) and further in view of US 2007/0131228 (Croll hereinafter). 
Regarding claim 9, Herman’s modified teachings are described above in claim 2 but are silent with respect to a functional unit, wherein the functional unit is arranged at a position which the airflow flows through before the inlet structure, the functional unit is used to process the air before the inlet structure for the airflow-generating unit to introduce the air being processed into the volume-adjustable air chamber.
However, Croll teaches an air blower system (¶ 1) that discloses a functional unit, wherein the functional unit is arranged at a position which the airflow flows through before the inlet structure (¶ 34 details the use of a filter at the fan inlet), the functional unit is used to process the air before the inlet structure for the airflow-generating unit to introduce the air being processed into the volume-adjustable air chamber (Resultant combination of placing the filter 24 of Croll at the inlet of the fan of Herman/Kelaher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan inlet of Herman and Kelaher with the inlet filter of Croll to filter out contaminants (¶ 34 of Croll). 
Regarding claim 10, Herman’s modified teachings are described above in claim 9 where Croll further discloses the functional unit (206) is an air purification device, an air heating device, an air-cooling device, an air dehumidification device, and a vacuum cleaner device (Croll ¶ 34 details the filter 24 which is being broadly interpreted as an air purification device). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746